         Case 1:18-cr-00404-PAC Document 93
                                         92 Filed 06/25/20
                                                  06/24/20 Page 1 of 2




                                                                  6-25-2020
                                                                  The request to travel
                                                                  from June 27, 2020 to
                                                                  July 6, 2020 is granted.
                                      June 24, 2020               SO ORDERED.


United States District Court
Southern District of New York
500 Pearl Street, Chambers 1350
New York, NY 10007
Attn: The Honorable Paul A. Crotty, U.S.D.J


         Re: Request to Travel, Daniel Jeminez, Case No. 18 Cr. 404 (PAC)


Dear Judge Crotty:

       Greetings. My law office represents the defendant in the above-mentioned case.

Mr. Jeminez seeks permission to travel from the New Jersey to the Pennsylvania (the

address has been furnished to the Pre-Trial Officers and AUSA and, is of course,

available to the Court upon request) with his wife, children, and two other individuals.

He intends to stay from June 27, 2020 to July 6, 2020. He is presently being supervised

by Pretrial Officer David Hernandez as a courtesy of New Jersey Pretrial Services. Mr.

Hernandez has no objection to this request. My office has also contacted Southern

District Pretrial Officer Rena Bolin and Assistant United States Attorney Adam Sloan

Hobson, and they have no opposition to his travel request.

       So, without objection we ask that the Court grant his request to travel and advise

us forthwith.
       Case 1:18-cr-00404-PAC Document 93
                                       92 Filed 06/25/20
                                                06/24/20 Page 2 of 2




                                                 Yours,

                                                 /s/ Paul D. Petrus Jr.

                                                 Paul D. Petrus Jr. Esq.




cc:   AUSA Adam Sloan Hobson
      United States Attorney’s Office, SDNY
      New York, NY 10007
      Via Email: Adam.Hobson@usdoj.gov

      Pre-Trial Officer David Hernandez
      US Pre-Trial Services
      50 Walnut Street, Room 1018
      Newark, NJ 07102
      Via Email: david_hernandez@njpt.uscourts.gov

      Pre-Trial Officer Rena Bolin
      500 Pearl Street
      New York, Ny 10007
      Via Email: rena_bolin@nyspt.uscourts.gov




                                         2
